YOUNG, J.,
specially concurring.
I agree with the result reached by the majority, but not with its reasons. The issue is whether plaintiffs underinsured motorist benefits are “collateral benefits” within the meaning of ORS 743.810(l)(e). ORS 743.800(5) provides that “[t]he potential existence of a cause of action in tort does not relieve an insurer from the duty to pay personal injury protection benefits.” In my view, that section limits the definition of “collateral benefits” in ORS 743.810(1) (e) to benefits to which the injured party is entitled regardless of fault. Because plaintiff’s entitlement to underinsured motorist benefits depends on fault, see ORS 743.789; ORS 743.792(1)(a), her underinsured motorist benefits are not “collateral benefits” within the meaning of ORS 743.810(1) (e).